This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4 v.                                                                    No. A-1-CA-36063


 5 CHRISTOPHER FROST,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF LEA COUNTY
 8 William G.W. Shoobridge, District Judge

 9 Hector H. Balderas, Attorney General
10 Marko D. Hananel
11 Santa Fe, NM

12 for Appellee

13 Bennett J. Baur, Chief Public Defender
14 Mary Barket, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 HANISEE, Judge.
1   {1}   Defendant appeals his convictions for possession of a controlled substance and

2 tampering with evidence. We issued a second notice of proposed disposition

3 proposing to reverse. In response, the State has filed a notice indicating it will not be

4 filing a memorandum in opposition to the proposed reversal. Therefore, we reverse

5 for the reasons stated in the second notice of proposed summary disposition.

6   {2}   IT IS SO ORDERED.



7                                          __________________________
8                                          J. MILES HANISEE, Judge


9 WE CONCUR:


10
11 LINDA M. VANZI, Chief Judge


12
13 HENRY M. BOHNHOFF, Judge




                                              2